Citation Nr: 0901985	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  07-34 598A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a sleep disorder, 
to include as secondary to service-connected eosinophilia 
esophagitis or hypertension.

3.  Entitlement to service connection for pityriasis rosacea.

4.  Entitlement to an initial compensable rating for 
eosinophilia esophagitis.

5.  Entitlement to a 10 percent rating for multiple 
noncompensable service connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of the Viet Nam War, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1999 to May 
2006.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Hartford, Connecticut, which, in pertinent part, 
granted entitlement to service connection for eosinophilia 
esophagitis with an initial noncompensable rating assigned, 
effective May 16, 2000.  Entitlement to service connection 
for hypertension, a sleep disorder, and pityriasis rosacea 
was also denied.  

In October 2008, the veteran provided testimony at a 
videoconference hearing before the undersigned.  A transcript 
of this hearing is of record.

During his October 2008 hearing, the veteran withdrew his 
appeal with respect to the issue of entitlement to an initial 
compensable rating for onychomycosis.  Therefore, this issue 
is not before the Board.


FINDINGS OF FACT

1.  The veteran does not have hypertension.

2.  The veteran does not have a sleep disorder.

3.  The veteran does not have pityriasis rosacea.

4.  The veteran's eosinophilia esophagitis manifests 
dysphagia and heartburn; there is no regurgitation, 
substernal pain, or symptoms that are productive of 
considerable impairment of health.

5.  The veteran has a compensable service-connected 
disability.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred or aggravated during active 
service, and its incurrence or aggravation during service may 
not be presumed.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  A sleep disorder was not incurred or aggravated during 
active duty service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

3.  Pityriasis rosacea was not incurred or aggravated during 
active duty service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

4.  The criteria for a 10 percent initial rating, but not 
higher, for eosinophilia esophagitis have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.114, 
Diagnostic Code 7346 (2008).  

5.  The criteria for a 10 percent rating for multiple 
noncompensable service connected disabilities are not met.  
38 U.S.C.A. § 1155; 38 C.F.R. § 3.324 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The appeal with respect to eosinophilia esophagitis arises 
from disagreement with the initial evaluation following the 
grant of service connection.  The courts have held that once 
service connection is granted the claim is substantiated, 
additional VCAA notice is not required; and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream elements  
Id.  There has been no allegation of prejudice in this case.

Regarding the claims for service connection, the RO issued a 
letter in January 2007 that notified the veteran of the 
evidence needed to substantiate his claims.  The letter also 
satisfied the second and third elements of the duty to notify 
by informing him that VA would try to obtain medical records, 
employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by the January 2007 letter.  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  
Additionally, the veteran was provided a VA examination is 
response to his claims in February 2007.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


Service Connection Claims

General Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as hypertension, are 
presumed to have been incurred in service if manifested to a 
compensable degree within one year of separation from 
service. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Hypertension

The veteran contends that service connection is warranted for 
hypertension as he was found to have high blood pressure 
during active duty service.  Service treatment records note 
that the veteran was noted to have mild elevated diastolic 
blood pressure during a May 2005 ionizing radiation 
examination.  His blood pressure was measured as 128/92, and 
he was told to undergo a blood pressure series.  Hypertension 
was not diagnosed.  The veteran's blood pressure was measured 
at 123/78 during his separation examination in April 2006.

The post-service medical evidence of record shows that the 
veteran was noted to have increased blood pressure during a 
July 2006 examination at the West Haven VA Medical Center 
(VAMC).  His blood pressure reading was 144/76 and a follow 
up blood pressure check appointment was scheduled.  

In August 2006, the veteran's blood pressure was measured at 
128/88 and 132/82.  Cholesterol and hypertension were 
discussed and the veteran was told to monitor his blood 
pressure at home and contact the clinic if his readings were 
consistently at 140/90.  

Upon VA examination in February 2007, the veteran denied 
having any cardiac symptoms and stated that he regularly 
checked his blood pressure.  Upon examination, his blood 
pressure was measured three times at 130/82.  The examiner 
diagnosed hypertension, most likely related to stress while 
in the Navy.  He was currently normotensive and had no 
functional limitations.

Hypertension for VA purposes means that the diastolic blood 
pressure is predominantly 90 or more or systolic blood 
pressure is predominantly 160 or more.  Hypertension must be 
confirmed by readings taken two or more times on three 
different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, 
Note (1) (2008).

While mildly elevated diastolic blood pressure was noted on 
one occasion during service, he was never shown to have the 
series of elevated blood pressure readings needed for a 
finding of hypertension as defined by VA.

Since service, the veteran has not had a single reported 
blood pressure reading that meets VA's definition of 
hypertension.  While the VA examiner diagnosed hypertension, 
the veteran has not met the criteria; the VA examination 
showed normotensive blood pressure.  The veteran has not 
reported any blood pressure readings that meet the levels 
necessary to be considered hypertension under VA regulations.

Furthermore, the Board notes that to be present as a current 
disability, the claimed condition must be shown at the time 
of the claim, as opposed to some time in the distant past.  
Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The finding 
of elevated blood pressure in 2005 cannot serve to show a 
current disability, because the veteran's claim was not 
received until almost two years later, in January 2007. 

Because there have been no findings showing a current 
disability, the preponderance of the evidence is against the 
claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).  Accordingly, the Board must conclude 
that the preponderance of the evidence is against the claim.

Sleep Disorder

The veteran claims that service connection for a sleep 
disorder is warranted as it was incurred during active duty 
service.  During his October 2008 hearing, the veteran 
testified that he served aboard a nuclear submarine and often 
worked 18 to 24 hour days which resulted in altered sleep 
patterns.

With respect to whether the veteran has a sleep disorder, the 
Board notes that he underwent no treatment during active 
service for a sleep disorder.  The veteran is competent to 
testify to symptoms in service, and the VA examiner supported 
that testimony by finding a temporary sleep disorder.  

The examiner also found, however, that there was no 
functional impairment; thereby indicating that there was no 
current disability.  Treatment records show no findings or 
complaints referable to a current sleep disorder.  The 
veteran testified to improving symptoms in recent years, 
which would indicate that the symptoms had improved since the 
examination finding no functional impairment.  

The veteran testified that he occasionally awoke at night, 
and would dose off, even though he believed he had gotten a 
good night's sleep.  He has not, however, been found to have 
a current sleep disorder.  He testified that he had not 
undergone any treatment for his claimed sleep disorder.  In 
fact, the veteran has neither submitted nor identified any 
medical evidence establishing that he has this claimed 
disability.  As the record is negative for competent evidence 
of the claimed disability, the weight of the evidence is 
against the claim.  In reaching this decision, the Board has 
considered the benefit-of-the-doubt rule but has determined 
that it is not applicable to this claim because the 
preponderance of the evidence is against the claim

Pityriasis Rosacea

The service treatment records do not show findings of 
pityriasis rosacea.  The veteran testified at his October 
2008 hearing that the condition was diagnosed during his last 
year of active service, resolved within 2 months with no 
residuals, and was never recorded in his service treatment 
records.  

The only finding of pityriasis rosacea is from the veteran's 
February 2007 VA examination when the examiner found that the 
veteran had the condition during service and that it had 
spontaneously resolved without any functional limitations.  
As noted above, to be present as a current disability, the 
claimed condition must be shown at the time of the claim, as 
opposed to some time in the past.  Gilpin, 155 F. 3d at 1356.  
The presence of pityriasis rosacea during service cannot 
serve to show a current disability, as the current claim for 
service connection was not received until January 2007.

The VA examiner determined that there was no evidence of a 
recurrence of pityriasis rosacea, and the current treatment 
records support this conclusion.  In addition, although the 
examiner diagnosed pityriasis rosacea in service, the 
available records contain no such findings.  

In deciding this appeal, the Board has considered the 
doctrine of reasonable doubt.  Because the weight of the 
evidence is against a finding that the veteran has current 
pityriasis rosacea, such doubt does not arise.  38 U.S.C.A. 
§ 5107(b) (West 2002).

Increased Rating Claim
Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.2, 4.10 (2008).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the initial evaluation period.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

Service connection for the veteran's eosinophilia esophagitis 
was granted in the February 2007 rating decision on appeal.  
An initial noncompensable evaluation was assigned, effective 
May 16, 2006.  

The veteran's service treatment records show that he reported 
to a private hospital's emergency room in June 2005 with 
complaints of a piece of food stuck in his throat.  He 
reported a history of intermittent chronic dysphagia for more 
than a year.  An upper endoscopy was performed and 
esophagitis and a small hiatal hernia were diagnosed.  In 
March 2006, an esophagogastroduodenoscopy (EGD) with balloon 
dilation was performed and a biopsy confirmed eosinophilia 
esophagitis.

Outpatient treatment records from the VAMC show that the 
veteran stated in July 2006 that his balloon dilation earlier 
that year did not completely resolve his symptoms.  He still 
experienced dysphagia for solid food, but denied chest pain 
and any gastrointestinal symptoms.  An August 2006 VAMC 
examination was normal and the VA physician noted that true 
eosiniphilic esophagitis was not necessarily the veteran's 
diagnosis, as a path report was not available and the veteran 
had no other systemic manifestations.  

Upon VA examination in February 2007, the veteran reported 
that his symptoms recurred a few weeks after his March 2006 
procedure.  He denied any current gastrointestinal symptoms.  
He had no weight loss, diarrhea, nauseousness, vomiting, or 
abdominal pain.  The diagnosis was eosiniphilic esophagitis 
or allergic esophagitis with symptoms of dysphagia and 
possibly heartburn.  The veteran's disability required daily 
medication to suppress his symptoms and the veteran was also 
advised to see a VA allergist.  The examiner noted that the 
veteran would require an esophageal dilation if there were 
any changes in his symptoms as well as a surveillance 
endoscopy every two to three years.  His functional 
limitation was therefore severe.  

The veteran's disability is currently evaluated by analogy 
under Diagnostic Code 7346.  38 C.F.R. § 4.31 (2008).  This 
Diagnostic Code provides a 30 percent evaluation for hiatal 
hernia with persistently recurrent epigastric distress with 
dysphagia (difficulty swallowing), pyrosis (heartburn), and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health, and a 
10 percent evaluation for two or more of the symptoms for the 
30 percent evaluation of less severity.  38 C.F.R. § 4.114, 
Diagnostic Code 7346 (2008).

The record clearly shows that the veteran has experienced 
chronic dysphagia, and he testified during his October 2008 
hearing that he continued to experience difficulty swallowing 
certain foods.  In addition, the February 2007 VA examiner 
found that the veteran's disability was manifested by 
dysphagia and possible heartburn.  Resolving all doubt in the 
veteran's favor, the Board finds that the veteran's condition 
most nearly approximates the criteria associated with a 10 
percent rating, that is, two of the symptoms for the 30 
percent evaluation of less severity.  

An evaluation in excess of 10 percent is not warranted for 
the veteran's eosinophilia esophagitis as there is no 
evidence of regurgitation, substernal pain, or symptoms that 
are productive of considerable impairment of health.  

While the February 2007 VA examiner noted that the veteran's 
disability had severe functional limitations, the Board notes 
that his comment was made in the context of discussing the 
treatment process that would be necessary if the veteran's 
symptoms worsened.  The veteran's eosinophilia esophagitis is 
currently treated with medication and the veteran has 
testified that the impact of his disability on his daily life 
consists of altered eating habits and avoiding certain foods.  
Therefore, his eosinophilia esophagitis does not most nearly 
approximate the criteria associated with an increased rating 
of 30 percent.  

The Board has considered whether there is any other basis for 
granting an increased rating other than that discussed above, 
but has found none.  In particular, the Board has considered 
the benefit-of-the-doubt doctrine, but has determined that it 
is not applicable to this claim because the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.7, 4.21.

Extraschedular

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  The question 
of an extraschedular rating is a component of a claim for an 
increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, No. 
06-3088 (U.S. Vet. App. Sept. 16, 2008)

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

Although rated by analogy, the criteria describe the 
veteran's symptomatology; therefore, referral for 
consideration of an extraschedular rating is not warranted.


Claim for a 10 Percent Rating For Multiple Noncompensable 
Service Connected Disabilities

Whenever a veteran is suffering from two or more separate 
permanent service connected disabilities of such character as 
to clearly interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the Rating Schedule, the rating agency is authorized to apply 
a 10 percent rating, but not in combination with any other 
rating.  38 C.F.R. § 3.324 (2008).

The veteran is service-connected for two disabilities; 
onychomycosis, currently evaluated as noncompensably 
disabling, and eosiniophilia esophagitis, rated as 10 percent 
disabling as discussed above.  Therefore, the veteran does 
not have two or more separate service-connected disabilities 
that are rated as noncompensable disabling.  Moreover, a 
rating under 3.324 cannot be combined with any other rating.  
Therefore, a 10 percent rating under 38 C.F.R. § 3.324 for 
multiple noncompensable service-connected disabilities is 
precluded as a matter of law.  

















							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a sleep disorder, to 
include as secondary to service-connected eosinophilia 
esophagitis or hypertension, is denied.

Entitlement to service connection for pityriasis rosacea is 
denied.

An initial rating of 10 percent for eosinophilia esophagitis 
is granted, effective May 16, 2006.

Entitlement to a 10 percent rating for multiple 
noncompensable service connected disabilities is denied.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


